Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Roderick Rydell Minter, Appellant                    Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 28061).
No. 06-20-00091-CR        v.                         Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below.     Therefore, we modify the trial court’s judgment to reflect
appellant’s plea to the first enhancement paragraph to be “N/A” and the trial court’s finding of
true on the first enhancement paragraph to be “N/A.” As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Roderick Rydell Minter, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED JANUARY 6, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk